DETAILED ACTION

This office action is responsive to communication(s) filed on 9/24/2020.
 	Claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Information Disclosure Statement 
The information disclosure statement(s) filed 9/24/2020 has been considered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Stewart on 8/7/2021.

Claim 1, page 3, line 6 should read “an eighth bit line connected to the eighth pillar,”,
Claim 10, page 8, lines 4-5 should read “line connected to the fourth pillar, and an eighth bit line connected to the eighth pillar, the first to eighth bit lines”.

!!!!!!!!!!!!!!!!!!!!!!!!!!! End of Amendments !!!!!!!!!!!!!!!!!!!!!!!!!!!



Allowable Subject Matter
Claims 1-16 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a semiconductor memory device, comprising: a semiconductor substrate extending in a first direction and a second direction crossing the first direction; a plurality of odd word lines stacked in a third direction crossing the first and second directions, each of the odd word lines including: a plurality of first line portions extending in the first direction and being spaced at intervals in the second direction, and a first connection portion extending in the second direction and electrically connecting the first line portions; a plurality of even word lines stacked in the third direction, each of the even word lines including: a plurality of second line portions extending in the first direction and being spaced at intervals in the second direction, the first line portions and the second line portions being alternately arranged in the second direction, and a second connection portion extending in the second direction and electrically connecting the second line portions; a plurality of pillars that are each extending in the third direction to intersect gaps between the odd word lines and even word lines toward the semiconductor substrate, the pillars including: a first pillar intersecting one side of one of the second line portions in the second direction, a second pillar intersecting another side of the one of the second line portions in the second direction, a third pillar intersecting the one side of the one of the second line portions in the second direction, a fourth pillar intersecting the another side of the one of the second line portions in the second direction, a fifth pillar intersecting one side of another one of the second line portions in the second direction, a sixth pillar intersection another side of the another one of the second line portions in the second direction, a seventh pillar intersecting the one side of the another one of the second line portions in the second direction, an eighth pillar intersecting the another side of the another one of the second line portions in the second direction, the first to fourth pillars arranged in order along the first direction, the fifth to eighth pillars arranged in order along the first direction; and a plurality of bit lines that are each extending in parallel along the second direction and spaced each other in the first direction, the bit lines including: a first bit line connected to the first pillar, a second bit line connected to the fifth pillar, a third bit line connected to the second pillar, a fourth bit line connected to the sixth pillar, a fifth bit line connected to the third pillar, a sixth bit line connected to the seventh pillar, a seventh bit line connected to the fourth pillar, and an eighth bit line connected to the eighth pillar, the first to eighth bit lines being arranged in order along the first direction.
Regarding claims 2-9, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Lue et al. (US 20150340369) discloses similar teachings but fails to disclose the limitations recited above. Lue thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 10, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method of performing a write operation on semiconductor memory device having a semiconductor substrate extending in a first direction and a second direction crossing the first direction; a plurality of odd word lines stacked in a third direction crossing the first and second directions, each of the odd word lines including: a plurality of first line portions extending in the first direction and being spaced at intervals in the second direction, and a first connection portion extending in the second direction and electrically connecting the first line portions; a plurality of even word lines stacked in the third direction, each of the even word lines including: a plurality of second line portions extending in the first direction and being spaced at intervals in the second direction, the first line portions and the second line portions being alternately arranged in the second direction, and a second connection portion extending in the second direction and electrically connecting the second line portions; a plurality of pillars that are each extending in the third direction to intersect gaps between the odd word lines and even word lines toward the semiconductor substrate, the pillars including: a first pillar intersecting one side of one of the second line portions in the second direction, a second pillar intersecting another side of the one of the second line portions in the second direction, a third pillar intersecting the one side of the one of the second line portions in the second direction, a fourth pillar intersecting the another side of the one of the second line portions in the second direction, a fifth pillar intersecting one side of another one of the second line portions in the second direction, a sixth pillar intersection another side of the another one of the second line portions in the second direction, a seventh pillar intersecting the one side of the another one of the second line portions in the second direction, an eighth pillar intersecting the another side of the another one of the second line portions in the second direction, the first to fourth pillars arranged in order along the first direction, the fifth to eighth pillars arranged in order along the first direction; and a plurality of bit lines that are each extending in parallel along the second direction and spaced each other in the first direction, the bit lines including: a first bit line connected to the first pillar, a second bit line connected to the fifth pillar, a third bit line connected to the second pillar, a fourth bit line connected to the sixth pillar, a fifth bit line connected to the third pillar, a sixth bit line connected to the seventh pillar, a seventh bit line connected to the fourth pillar, and an eighth bit line connected to the eighth pillar, the first to eighth bit lines being arranged in order along the first direction, said method comprising: applying a first program voltage to the second wiring, applying a first voltage to the first, second, fifth, and sixth bit lines, and applying a second voltage to the third, fourth, seventh, and eighth bit lines, the second voltage being different from the first voltage.
Regarding claims 11-16, they are allowable at least because they are dependent on independent claim 10.
The closest prior art, Lue et al. (US 20150340369) discloses similar teachings but fails to disclose the limitations recited above. Lue thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827